DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered. Claims 1, 3-9, 13, and 15-25 are currently pending in this application.
Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “is less than the first dimension” in lines 10-11. It appears that the term “dimension” is referring to the – thickness –, as recited earlier in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0271572 A1 to Whyne et al. (Whyne) in view of WO 2017/103216 A1 to Mattes et al. (Mattes). The examiner has relied on US Patent Application Publication No. 2018/0368981 A1 as an English translation of the Mattes reference for the purpose of this rejection.
Regarding at least claim 1
Whyne teaches conformable chain mail devices for skeletal fixation, stabilization, and repair, and methods of manufacture and use thereof (abstract). 

    PNG
    media_image1.png
    194
    265
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    151
    283
    media_image2.png
    Greyscale

Whyne meets the limitations of a medical product (fig. 3B, for example) for use in the treating a bone defect (the methods of using the device include stabilization of bone tissue, fixation of bone tissue, as a bone graft patch or as a thin bone tissue replacement; abstract), the medical product comprising a plurality of individual link elements which are connected to each other in such a way that adjacent individual link elements interlock/are linked to each other (paragraph 0039 discloses that the device comprises a plurality of interconnecting links which together form a strip or sheet of chain mail mesh), the individual link elements of the chain net being subdivided into main link elements and connection link elements (paragraph 0057 discloses that each link is generally a triangular, rectangular, hexagonal, or other polygonal shape and that the use of different shaped links will produce chain mail mesh having different conformability characteristics to allow the device to be tailored to particular uses – the examiner interprets a first shaped link to be the main link elements and a second shaped link to be the connection link elements; additionally, paragraph 0054 also discloses use of an end cap link/main link elements that is narrower than the square repeating links/connection link elements to limit movement of adjacent links so that they cannot flip over – shown in fig. 4A and fig. 4B), the connection link elements having a different geometric form than the main link elements (as disclosed in paragraph 0057, a first shaped link is interpreted as main link elements and a different shaped link is interpreted as connection link elements such that the links have a different geometric form and/or, as disclosed in paragraph 0054, the narrower end cap link/main link has a different geometric form than the square repeating link/connection link), the main link elements and the connection link elements forming a planar grid structure (paragraph 0006 discloses that the device comprises a conformable sheet of interconnected non-planar polygonal links that form a chain mail mesh) that extends in an x-direction, a y-direction and a z-direction, the planar grid structure in an x-y plane in an interlinked state (paragraph 0006 discloses that each interconnected non-planar polygonal link comprises planar surfaces that combine to form the first and second outer surfaces of the mesh which when said chain mail mesh is placed on a flat surface said first upper and second lower outer mesh surfaces are completely planar, respectively, of the conformable sheet), the x-y plane extending in the x-direction and the y-direction (as shown in fig. 3B, for example). 
Whyne also teaches that the use of different shaped links will produce chain mesh having different conformability characteristics, for the purpose of allowing the device to be tailored to particular uses (paragraph 0057). However, Whyne does not teach wherein the main link elements have a first thickness in the z-direction and the connection link elements have a second thickness in the z-direction that is less than the first dimension. 
Mattes teaches a medical product (100) for use in treating a bone cavity (abstract) that comprises a chain structure composed of interlocking members (110) (paragraph 0169 and fig. 2A, for example). In at least one embodiment, Mattes shows an additional structural element (190) arranged or integrated in a gap formed by interlocking members (110) that is configured to be larger than the members (110), for the purpose of stabilizing/stiffening the medical product without causing unintentional release of the additional structural elements (paragraph 0200).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Whynes, which is used for treating and stabilizing bone, to specify that the main link elements are larger than the connection link elements, particularly in the z-direction such that they have a greater thickness, in order to stabilize/stiffen the medical product without causing unintentional release of the additional structural elements, as taught by Mattes.
Regarding at least claim 3
Whyne in view of Mattes teaches the medical product according to claim 1. Whyne also teaches wherein the main link elements are asymmetrical in the z- direction (paragraph 0049 discloses that each link is generally square shape defined by cuboid connecter beams that may have different depths – different depths of the beams would result in the structure being able to bend/curve/flex in a positive z-direction to a different degree than in a negative z-direction, i.e. asymmetrical in a z-direction; additionally paragraph 0053 discloses that the thickness and spacing of each link affects link mobility and influences the pliability of the mesh – therefore one of ordinary skill would recognize that pliability in a positive z-direction can be designed different than pliability in a negative z-direction; i.e. asymmetrical in a z-direction, if desired).  
Regarding at least claim 4
Whyne in view of Mattes teaches the medical product according to claim 1. Whyne also teaches the medical product according to claim 3, wherein the planar grid structure is curvable in the z-direction (paragraph 0002 discloses that a high degree of conformability is required to mimic the natural curvature of complex bone structures and paragraph 0017 discloses conforming the structural device to an anatomical shape by taking advantage of the conformability of the chain mail mesh – therefore the device is curvable in the z-direction in order to conform to an anatomical shape).  
Regarding at least claim 5
Whyne in view of Mattes teaches the medical product according to claim 1. Whyne also teaches the medical product according to claim 4, wherein the main link elements predefine a maximum curvature of the planar grid structure by their mutual contact (paragraph 0053 discloses the range of movement for a link is determined by the amount of free space around the link to which it is connected and that the thickness of each link can also affect the range of motion between interconnected links – therefore, the spacing and thickness of the main links predefine a maximum curvature of the planar grid structure by their mutual contact as claimed).  
Regarding at least claim 6
Whyne in view of Mattes teaches the medical product according to claim 1. Whyne also teaches the medical product according to claim 5, wherein the connection link elements prevent movement of the main Page 3 of 8Appln. No.: TBDAttorney Docket No.: AAG-353USAmendment Dated: May 27, 2021link elements upon reaching the predefined maximum curvature (paragraph 0054 discloses that the end cap link components/connection link elements limit/prevent movement of the adjacent, interconnected links so that they cannot flip over).  
Regarding at least claim 7
Whyne in view of Mattes teaches the medical product according to claim 1. Whyne also teaches the medical product according to claim 6, wherein the predefined maximum curvature in a positive z-direction is different from the maximum curvature in a negative z-direction (paragraph 0049 discloses that each link is generally square shape defined by cuboid connecter beams that may have different depths – different depths of the beams would result in the structure being able to bend/curve/flex in a positive z-direction to a different degree than in a negative z-direction, i.e. asymmetrical in a z-direction; additionally paragraph 0053 discloses that the thickness and spacing of each link affects link mobility and influences the pliability of the mesh – therefore one of ordinary skill would recognize that pliability in a positive z-direction can be designed different than pliability in a negative z-direction; i.e. asymmetrical in a z-direction, if desired).  
Regarding at least claim 8
Whyne in view of Mattes teaches the medical product according to claim 1. Whyne also teaches the medical product according to claim 1, wherein the main link elements and the connection link elements have a self-contained shape (each polygonal link has a self-contained shape as shown in fig. 1C).

    PNG
    media_image3.png
    163
    218
    media_image3.png
    Greyscale

Regarding at least claim 9
Whyne in view of Mattes teaches the medical product according to claim 1. Whyne also teaches the medical product according to claim 6, wherein the main link elements are each formed as a framework-shaped, triangular frustum of a pyramid (paragraph 0008 discloses links that are pyramidal and are shaped as a framework having a triangular frustum) and the connection link elements are each formed as an eyelet- shaped polygon (paragraph 0057 discloses hexagonal shaped links that are formed as eyelet-shaped polygons as claimed, particularly in view of page 6 of applicant’s disclosure which states that the eyelet-shaped polygon is a hexagon).
Allowable Subject Matter
Claims 13 and 15-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the combination of elements claimed, particularly a medical product for treating a bone defect that includes a plurality of individual link elements that are interlocked/linked to each other to form a planar grid structure such that the link elements include: connection link elements that are formed with at least four arched elements at a base with correspondingly at least four recesses, which are arranged centrally between two adjacent arched elements and a lower edge of each recess is located at a level of an apex of one of the arched elements (as claimed in claim 13), main link elements that have a first base formed as an eyelet-shaped polygon defining a first plane connected to a second base formed as an eyelet-shaped polygon extending over a second plane connected at corners via orthogonal side edges and the connection link elements are each formed by at least three arched elements connected to each other at a base (as claimed in claim 18), or main link elements having side edges that are bent/curved outwards and connection links formed as two quadrangular pyramids connected to each other at their lower/bottom side to form a closed body (as claimed in claim 22).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774